
	
		I
		111th CONGRESS
		2d Session
		H. R. 4800
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2010
			Mr. Stark (for
			 himself, Mr. Moran of Virginia, and
			 Ms. Watson) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to eliminate
		  the 1-year deadline for application for asylum in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Protection to Victims of Persecution Act.
		2.Elimination of
			 1-year asylum application deadlineSection 208(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1158(a)(2)) is amended—
			(1)by striking
			 subparagraph (B);
			(2)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D),
			 respectively;
			(3)in subparagraph
			 (B), as redesignated by paragraph (2), by striking subparagraph
			 (D) and inserting subparagraph (C);
			(4)in subparagraph
			 (C), as redesignated by paragraph (2)—
				(A)by striking
			 subparagraphs (B) and (C) and inserting subparagraph
			 (B);
				(B)by striking
			 either; and
				(C)by striking
			 or extraordinary circumstances relating to the delay in filing an
			 application within the period specified in subparagraph (B); and
				(5)in subparagraph
			 (D), as redesignated by paragraph (2), by striking Subparagraphs (A) and
			 (B) and inserting Subparagraph (A).
			
